 

 

_ 5

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case '~' r. ; " “§

     

§§ gases §§me him

UNITED STATES DISTRICT CoURT

 

FEB ii 6 2 019
SOUTI-IERN DISTRICT OF CALIFORNIA
UNITED sTATEs oF AMERICA JUDGMENT IN A( LHMISQQI§,“ "_chusr
V_ (For Offenses Comlnitted @IY or After Nove EF,RUi\¥$ _

 

OSCAR ARIEL ESPINOSA-TORRES (l)
Case Number: 3:18-CR-05549-AJB

Jeremy D Warren
Defendant’s Attomey
REGISTRATION No. 73115-298

|:F _
THE DEFENDANT:

pleaded guilty to count(s) One Of the InfOI‘matiOn.

|:| was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section l Nature of Offense Count
18:1544 - lV|isuse Of Passport {Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I_____I The defendant has been found not guilty on count(s)

 

ij Count(s) are dismissed on the motion of the United States.

Assessment: $lO().O()-Remitted

JVTA Assessment*: $
U ,
*Justice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.
Fine Waived E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant Shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 1. _2_019'

of Sentence

    

 

§§N. ANTHoNY J. BATT
ITED sTATES DIST JUDGE

3:18-CR-05549-AJB

 

'l-

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: OSCAR ARIEL ESPINOSA-TORRES ( l) Judgment - Page 2 of 2
CASE NUMBER: '3:18-CR~05549-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
i:| at A.M. on

 

 

|:| as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:l on or before
E as notiHed by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as folloWs:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-05549-AJB

